PAUL HASTINGS, JANOFSKY & WALKER LLP 55 Second Street, 24th Floor San Francisco, CA94105 Telephone (415) 856-7000 Facsimile (415) 856-7100 April 30, 2010 VIA E-MAIL Jennie Schenk c/o U.S. Bancorp Fund Services, LLC 777 E. Wisconsin Avenue, 4th Floor Milwaukee, WI53202 Re: Rule 485(b) Representation of Counsel Dear Ms. Schenk: We are counsel to the Masters’ Select Funds Trust (the “Registrant”).You have asked us to review Post-Effective Amendment No. 46 to the Registrant’s Registration Statement on Form N-1A (File Nos. 33-10015 and 811-07763) (the “Amendment”) which is being filed pursuant to paragraph (b)(1) of Rule 485 under the Securities Act of 1933, as amended. Based on our limited review of the sections of the Amendment that you have indicated implement changes to the Registrant’s disclosures, and of correspondence with members of the SEC staff that you have provided, we hereby represent our view that the Amendment does not contain disclosures that would render it ineligible to become effective under paragraph (b) of Rule 485. Very truly yours, /s/ Mitchell E. Nichter Mitchell E. Nichter of PAUL, HASTINGS, JANOFSKY & WALKER LLP LEGAL_US_W # 64537520.1
